QUINN, Justice,
concurring.
I concur in the result reached by the majority but for reasons other than those it expressed. In assessing whether counsel was effective, we presume that she was. Beck v. State, 976 S.W.2d 265, 266 (Tex. App.—Amarillo 1998, pet. ref'd); Rodriguez v. State, 955 S.W.2d 171, 176 (Tex. App.—Amarillo 1997, no pet.). Not only does this mean that we assume counsel’s actions and decisions were reasonably professional but also that they were motivated by sound trial strategy. Id. So, the burden lies with the appellant to rebut these presumptions with evidence illustrating why trial counsel did what she did. Id. at 176-77. Here, the record contains no such evidence. Rather, I am left to speculate about the reasoning, if any, underlying counsel’s decision to ask the questions she did. It may be that she had none. Or, it may be that she attempted to be open and honest with the jury and thereby curry its favor. See Baber v. State, 931 S.W.2d 359, 362 (Tex. App.— Amarillo 1996, pet. ref'd) (labeling this technique as “cooperative honesty”). Or, maybe she wanted to show that while her client committed criminal acts in the past, none were in anyway akin to those for which he was being tried, and he therefore did not commit any indecencies with the two minors. Yet, as can be seen, I am forced to speculate upon it. Because I am, appellant did not carry his burden and rebut the presumptions mentioned above. Beck v. State, supra; Rodriguez v. State, supra.
In sum, I too would affirm the judgment but for the reasons expressed herein.